Citation Nr: 1429424	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether the substantive appeal received in August 2010 was timely.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1986 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The appeal has been processed as part of the Benefits Delivery at Discharge program, and is primarily maintained in a Virtual VA record.  Additional documents are found in the appellant's electronic file in the Veterans Benefits Management System. 

The Veteran testified at a July 2012 Central Office hearing before the undersigned.  A transcript of those proceedings is associated with the record.  

The Board acknowledges that, in January 2014, the Veteran perfected a timely appeal for five service connection issues.  On that VA Form 9, she requested a Central Office hearing.  As she perfected an appeal, those issues are technically before the Board at this point in time.  Nevertheless, the Board, for purposes of judicial economy and to assist the Veteran in an efficient adjudication of her appeals, has deferred its consideration of those issues; scheduling those issues for a Central Office hearing at this time, which would be required before the adjudication of this claim, which grants a benefit to the Veteran, would ultimately mean that she would have to testify in two additional and separate Central Office hearings.  This is due to the fact that, in addition to the hearing request on her January 2014 appeal, she also requested a Central Office hearing on her August 2010 VA Form 9 that the Board, in this decision, has determined is timely.  By deferring consideration of the five issues included on the January 2014 VA Form 9, the Veteran will be able to appear at a single hearing covering all 23 issues that will be on appeal (the five issues from January 2014, as well as the 18 issues from August 2010).  



FINDINGS OF FACT

1.  Over the course of the appeal, the Veteran has lived in, chronologically, Maryland, Georgia, and Maryland again.  

2.  Following a January 2009 rating decision, the Veteran submitted a timely February 2009 notice of disagreement, identifying her address in Georgia.  

3.  In November 2009, the RO mailed a statement of the case to the Veteran's address in Georgia, despite having sent multiple letters subsequent to the February 2009 notice of disagreement, to her address in Maryland.  

4.  In January 2010, prior to the expiration of 60 days following the date that the RO mailed the statement of the case, the Veteran informed the RO that she had previously moved back to Maryland.  

5.  The Veteran has submitted credible testimony that she did not receive the November 2009 statement of the case addressing 18 issues until after she requested a copy of the document in July 2009.

6.  The Veteran submitted a VA Form 9 in August 2010.


CONCLUSION OF LAW

The August 2010 VA Form 9 substantive appeal was timely filed.  38 U.S.C.A. § 7105(d) (2002 & Supp. 2013); 38 C.F.R. §§ 19.32, 19.33, 19.34, 20.200, 20.302 (2013); Percy v. Shinseki, 23 Vet. App. 37 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a claim made at the Veteran's separation from active military service, which were first adjudicated in a January 2009 rating decision.  Over the course of the appeal, she has lived in different locales, including (as relevant to this discussion), Maryland, Georgia, and then Maryland again.  

The RO sent notice of the January 2009 decision to the appellant's Maryland address.  Thereafter, she submitted a timely February 2009 notice of disagreement on 18 issues, as well as a VA Form 21-22 for the appointment of a representative.  Both the notice of disagreement and the Form 21-22 indicated a Georgia address.  Subsequent mailings continued to go to her Maryland address, until the November 2009 statement of the case (SOC), which the RO sent to the Georgia address.  

In January 2010 (within the 60-day period following the mailing of the SOC, see 38 C.F.R. § 20.302(b)), the Veteran notified the RO that she had returned to her previous Maryland address, but did not indicate when she had moved.  

In July 2010, the Veteran contacted the RO, as she had apparently not received the SOC.  A copy of the SOC was mailed in July 2010, and the appellant submitted a VA Form 9 appeal in August 2010.  [The Board notes that there are two copies of the Veteran's "untimely" substantive appeal of record.  The first, which is found in the Virtual VA record, has a date of receipt stamp of October 18, 2010.  As it is apparent that the RO sent the Veteran a second copy of the statement of the case in July 2010, the October 2010 receipt date could raise the specter of untimeliness again.  (There is a fax cover sheet, however, attached to the file and appearing to be submitted at the same time, that has a date stamp of August 4, 2010).  Clarifying the matter, a different copy of the same VA Form 9 substantive appeal is found in the VBMS record.  That copy of the Form 9 has a date stamp of August 18, 2010.  Thus, it is evident that VA received the appeal in August 2010.]

The RO adjudicated the appeal as untimely in October 2010.  38 C.F.R. §§ 19.32, 19.33, 19.34.

The Board finds the Veteran's July 2012 testimony that she did not receive the November 2009 SOC until July 2010 to be credible, especially considering that she moved multiple times during the appeal, and in fact contacted the RO with her new address information prior to the expiration of her appeal period.  Further supporting her credibility in this regard, is the fact that she has shown a pattern of submitting timely responses to relevant appeals material, including notices of disagreement and (except in this instance), substantive appeals; it appears likely that, had she received the November 2009 SOC, she would have submitted a timely appeal.  Thus, the Board finds that, since she did not receive the SOC until July 2010, her August 2010 VA Form 9 substantive appeal was timely.  38 C.F.R. § 20.302(b).  Further influencing the Board is the fact that the Court has held that the 60-day time limit for filing a substantive appeal provided by 38 U.S.C.A. § 7105(d)(3) is not jurisdictional.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).


ORDER

The appeal concerning the timeliness of the August 2010 substantive appeal regarding the issues identified in the November 2009 statement of the case is granted.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


